755 N.W.2d 184 (2008)
Gerald WILSON, Plaintiff-Appellee,
v.
COMCAST CABLEVISION CORPORATION and Fidelity & Guaranty Insurance Company, Defendants-Appellants, and
Sentry Insurance A Mutual Company, Defendant-Appellee.
Docket No. 136557. COA No. 281228.
Supreme Court of Michigan.
September 9, 2008.
On order of the Court, the application for leave to appeal the April 18, 2008 order of the Court of Appeals is considered, and *185 it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.